EXHIBIT 10.1
 
TO:        Kevin Sipes
DATE:          November 7, 2012
   
FROM: Steve Trager
SUBJECT:    FCB Acquisition Bonus Program

 
 
You will be eligible for a bonus based on the achievement of the following FCB
Acquisition goals for the time period of September 7, 2012 through March 31,
2013:


 
1.
Convert all FCB loans and deposit accounts to Horizon within six months



 
2.
Limit operational, (non-loan) losses to less than $50,000



Your total incentive payout potential is $10,000.00
 
This incentive payout will be earned and paid on April 15, 2013 provided you are
an employee in good standing with the Bank at that time.
 
Management reserves the right in its sole discretion to adjust goals, individual
participants’ payouts, etc.
 
/s/ Kevin Sipes
 
/s/ November 7, 2012
Kevin Sipes
 
Date

 
134